Exhibit 10.32

MANUFACTURERS' SERVICES LIMITED

AMENDED AND RESTATED
2000 NON-QUALIFIED STOCK OPTION PLAN

1.          DEFINED TERMS

             Exhibit A, which is incorporated by reference, defines the terms
used in the Plan and sets forth certain operational rules related to those
terms.

2.          GENERAL

             The Amended and Restated 2000 Non-Qualified Stock Option Plan
(“Plan”) has been established to advance the interests of the Company by giving
Stock-based and other incentives to selected Employees, and other persons
(including both individuals and entities) who provide services to the Company or
its Affiliates.

3.          ADMINISTRATION

             The Administrator has discretionary authority, subject only to the
express provisions of the Plan, to interpret the Plan; determine eligibility for
and grant Awards; determine, modify or waive the terms and conditions of any
Award; prescribe forms, rules and procedures (which it may modify or waive); and
otherwise do all things necessary to carry out the purposes of the Plan.  Once
an Award has been communicated in writing to a Participant, the Administrator
may not, without the Participant's consent, alter the terms of the Award so as
to affect adversely the Participant's rights under the Award, unless the
Administrator expressly reserved the right to do so.

4.          LIMITS ON AWARD UNDER THE PLAN

  a.   Number of Shares.  A maximum of 400,000 shares of Stock may be delivered
in satisfaction of Awards under the Plan.  For purposes of the preceding
sentence, the following shares shall not be considered to have been delivered
under the Plan: (i) shares remaining under an Award that terminates without
having been exercised in full; (ii) shares subject to an Award, where cash is
delivered to a Participant in lieu of such shares; (iii) shares of Restricted
Stock that have been forfeited in accordance with the terms of the applicable
Award; and (iv) shares held back, in satisfaction of the exercise price or tax
withholding requirements, from shares that would otherwise have been delivered
pursuant to an Award.  The number of shares of Stock delivered under an Award
shall be determined net of any previously acquired Shares tendered by the
Participant in payment of the exercise price or of withholding taxes.          
b.   Type of Shares.  Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury.  No fractional shares of Stock will be delivered under the
Plan.


5.          ELIGIBILITY AND PARTICIPATION

             The Administrator will select Participants from among those key
Employees and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates; provided, however, that at least a majority of the shares of Stock
underlying Awards granted under the Plan must be awarded to Employees who are
not Officers or directors of the Company; and provided further, that all of the
Company’s full-time employees in the United States, who are “exempt employees,”
as defined under the Fair Labor Standards Act of 1938, are eligible to receive
Awards under the Plan.

6.          RULES APPLICABLE TO AWARDS

             a.          ALL AWARDS

             (1)        Terms of Awards.  The Administrator shall determine the
terms of all Awards subject to the limitations provided herein.  In the case of
a Stock Option, the term shall be ten (10) years from the date of grant or such
shorter term as may be provided in the Award.

             (2)        Performance Criteria.  Where rights under an Award
depend in whole or in part on satisfaction of Performance Criteria, actions by
the Company that have an effect, however material, on such Performance Criteria
or on the likelihood that they will be satisfied will not be deemed an amendment
or alteration of the Award.

             (3)        Alternative Settlement.  The Company may at any time
extinguish rights under an Award in exchange for payment in cash, Stock or other
property on such terms as the Administrator determines, provided the holder of
the Award consents to such exchange.

             (4)        Transferability Of Awards.  Except as the Administrator
otherwise expressly provides, Awards may not be transferred other than by will
or by the laws of descent and distribution, and during a Participant's lifetime
an Award requiring exercise may be exercised only by the Participant (or in the
event of the Participant's incapacity, the person or persons legally appointed
to act on the Participant's behalf).

             (5)        Vesting, Etc.  Without limiting the generality of
Section 3, the Administrator may determine the time or times at which an Award
will vest (i.e., become free of forfeiture restrictions) or become exercisable
and the terms on which an Award requiring exercise will remain exercisable. 
Unless the Administrator expressly provides otherwise, immediately upon the
cessation of the Participant's employment or other service relationship with the
Company and its Affiliates an Award requiring exercise will cease to be
exercisable and all Awards to the extent not already fully vested will be
forfeited, except that:

  (A)   all Stock Options and SARs held by a Participant immediately prior to
his or her death or Disability, to the extent then exercisable, will remain
exercisable by such Participant, his or her executor, administrator or
representative or the person or persons to whom the Stock Option or SAR is
transferred by will or the applicable laws of descent and distribution, and to
the extent not then exercisable will vest and become exercisable upon such
Participant's death or Disability by such Participant, his or her executor,
administrator or representative or the person or persons to whom the Stock
Option or SAR is transferred by will or the applicable laws of descent and
distribution, in each case for the lesser of (i) a one year period ending with
the first anniversary of the Participant's death or Disability or (ii) the
period ending on the latest date on which such Stock Option or SAR could have
been exercised without regard to this Section 6.a.(5) and shall thereupon
terminate;           (B)   all Stock Options and SARs held by the Participant
immediately prior to the cessation of the Participant's employment or other
service relationship for reasons other than death or Disability and except as
provided in (C) below, to the extent then exercisable, will remain exercisable
for the lesser of (i) a period of three months from the cessation of employment
or other service relationship or (ii) the period ending on the latest date on
which such Stock Option or SAR could have been exercised without regard to this
Section 6.a.(5), and shall thereupon terminate; and           (C)   all Stock
Options and SARs held by the Participant whose cessation of employment or other
service relationship is determined by the Administrator in its sole discretion
to result from the breach by the Participant of any non-compete agreement or
non-compete provision contained in any employment agreement shall immediately
terminate upon such cessation.


Unless the Administrator expressly provides otherwise, a Participant's
"employment or other service relationship with the Company and its Affiliates"
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant's employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

             (6)        Taxes.  The Administrator will make such provision for
the withholding of taxes as it deems necessary.  The Administrator may, but need
not, hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding
requirements, but not in excess of the minimum tax withholding rates applicable
to the employee.

             (7)        Dividend Equivalents, Etc.  The Administrator may
provide for the payment of amounts in lieu of cash dividends or other cash
distributions with respect to Stock subject to an Award.

             (8)        Rights Limited.  Nothing in the Plan shall be construed
as giving any person the right to continued employment or service with the
Company or its Affiliates, or any rights as a shareholder except as to shares of
Stock actually issued under the Plan.  The loss of existing or potential profit
in Awards will not constitute an element of damages in the event of termination
of employment or service for any reason, even if the termination is in violation
of an obligation of the Company or Affiliate to the Participant.

             b.          AWARDS REQUIRING EXERCISE

             (1)        Time And Manner Of Exercise. Unless the Administrator
expressly provides otherwise, (a) an Award requiring exercise by the holder will
not be deemed to have been exercised until the Administrator receives a written
notice of exercise (in form acceptable to the Administrator) signed by the
appropriate person and accompanied by any payment required under the Award; and
(b) if the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.

             (2)        Exercise Price.  The Administrator shall determine the
exercise price of each Stock Option.

             (3)        Payment Of Exercise Price, If Any.  Where the exercise
of an Award is to be accompanied by payment: (a) all payments will be by cash or
check acceptable to the Administrator, or, if so permitted by the Administrator,
(i) through the delivery of shares of Stock which have been outstanding for at
least six months (unless the Administrator approves a shorter period) and which
have a fair market value equal to the exercise price, (ii) by delivery of a
promissory note of the person exercising the Award to the Company, payable on
such terms as are specified by the Administrator, (iii) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Company sufficient funds to pay the exercise price, or (iv) by any combination
of the foregoing permissible forms of payment; and (b) where shares of Stock
issued under an Award are part of an original issue of shares, the Award shall
require an exercise price equal to at least the par value of such shares.

             c.          AWARDS NOT REQUIRING EXERCISE

             Awards of Restricted Stock and Unrestricted Stock may be made in
return for either (i) services determined by the Administrator to have a value
not less than the par value of the Awarded shares of Stock, or (ii) cash or
other property having a value not less than the par value of the Awarded shares
of Stock payable in such combination and type of cash, other property (of any
kind) or services as the Administrator may determine.

7.          EFFECT OF CERTAIN TRANSACTIONS

             a.          MERGERS, ETC.

             Except as otherwise provided in this paragraph, in the event of a
Covered Transaction, all outstanding Awards shall vest and if relevant become
exercisable and all deferrals, other than deferrals of amounts that are neither
measured by reference to nor payable in shares of Stock, shall be accelerated
immediately prior to the Covered Transaction and upon consummation of such
Covered Transaction all Awards then outstanding and requiring exercise shall be
forfeited.  In the event of a Covered Transaction, unless otherwise determined
by the Administrator, all Awards that are payable in shares of Stock and that
have not been exercised, exchanged or converted, as applicable, shall be
converted into and represent the right to receive the consideration to be paid
in such Covered Transaction for each share of Stock into which such Award is
exercisable, exchangeable or convertible, less the applicable exercise price or
purchase price for such Award.  In connection with any Covered Transaction in
which there is an acquiring or surviving entity, the Administrator may provide
for substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

             b.          CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK

             (1)        Basic Adjustment Provisions.  In the event of a stock
dividend, stock split or combination of shares, recapitalization or other change
in the Company's capital structure,  the Administrator will make appropriate
adjustments to the maximum number of shares that may be delivered under the Plan
under Section 4.a., and will also make appropriate adjustments to the number and
kind of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change.

             (2)        Certain Other Adjustments.  The Administrator may also
make adjustments of the type described in paragraph (1) above to take into
account distributions to common stockholders other than those provided for in
Section 7.a. and 7.b.(1), or any other event, if the Administrator determines
that adjustments are appropriate to avoid distortion in the operation of the
Plan and to preserve the value of Awards made hereunder.

             (3)        Continuing Application of Plan Terms. References in the
Plan to shares of Stock shall be construed to include any stock or securities
resulting from an adjustment pursuant to Section 7.b.(1) or 7.b.(2) above.

8.          LEGAL CONDITIONS ON DELIVERY OF STOCK

             The Company will not be obligated to deliver any shares of Stock
pursuant to the Plan or to remove any restriction from shares of Stock
previously delivered under the Plan until the Company's counsel has approved all
legal matters in connection with the issuance and delivery of such shares; if
the outstanding Stock is at the time of delivery listed on any stock exchange or
national market system, the shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and all conditions of the Award have been satisfied or waived.  If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act.  The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock.

9.          AMENDMENT AND TERMINATION

             The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, or
may at any time terminate the Plan as to any further grants of Awards.

10.        NON-LIMITATION OF THE COMPANY'S RIGHTS

             The existence of the Plan or the grant of any Award shall not in
any way affect the Company's right to Award a person bonuses or other
compensation in addition to Awards under the Plan.

11. GOVERNING LAW

             The Plan shall be construed in accordance with the laws of the
Commonwealth of Massachusetts.

EXHIBIT A

Definition of Terms

             The following terms, when used in the Plan, shall have the meanings
and be subject to the provisions set forth below:

             "Administrator":  The Board or, if one or more has been appointed,
the Committee.

             "Affiliate":  Any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% of the outstanding capital stock (determined by aggregate voting rights) or
other voting interests.

             "Award":  Any or a combination of the following:

             (i) Stock Options.

             (ii) SARs.

             (iii) Restricted Stock.

             (iv) Unrestricted Stock.

             (v) Deferred Stock.

             (vi) Securities (other than Stock Options) that are convertible
into or exchangeable for Stock on such terms and conditions as the Administrator
determines.

             (vii) Performance Awards.

             (viii) Grants of cash, or loans, made in connection with other
Awards in order to help defray in whole or in part the economic cost (including
tax cost) of the Award to the Participant.

             "Board":  The Board of Directors of the Company.

             "Code":  The U.S. Internal Revenue Code of 1986 as from time to
time amended and in effect, or any successor statute as from time to time in
effect.

             "Committee":  One or more committees of the Board.  Any Committee
may delegate ministerial tasks to such persons (including Employees) as it deems
appropriate.

             "Company":  Manufacturers' Services Limited.

             "Covered Transaction":  Any of (i) a consolidation or merger in
which the Company is not the surviving corporation or which results in the
acquisition of at least 40% of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company.

             "Deferred Stock":  A promise to deliver Stock or other securities
in the future on specified terms.

             "Disability":  As defined in any employment agreement or, if there
is no such employment agreement, or if such employment agreement does not
contain any such defined term, then “Disability” shall mean the physical or
mental incapacity of the Participant and consequent inability of the
Participant, for a period of six (6) consecutive months or for an aggregate of
twelve (12) months in any twenty-four (24) consecutive month period, to perform
his duties with the Company.  Any question as to the existence of the Disability
of such Participant as to which the Participant and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Participant and the Company.  If the Participant and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing.  The determination of Disability made in writing
to the Company and the Participant shall be final and conclusive for all
purposes of the Plan.

             "Employee":  Any person who is employed by the Company or an
Affiliate.

             “Officer”:  An “officer” as defined by Rule 16a-1(f) under the
Securities Exchange Act of 1934, as amended, or any successor rule.

             "Parent":  A "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

             "Participant":  An Employee, director or other person providing
services to the Company or its Affiliates who is granted an Award under the
Plan.

             "Performance Award":  An Award subject to Performance Criteria.

             "Performance Criteria":  Specified criteria the satisfaction of
which is a condition for the exercisability, vesting or full enjoyment of an
Award.

             "Plan":  The Manufacturers' Services Limited 2000 Non-Qualified
Stock Option Plan as from time to time amended and in effect.

             "Restricted Stock":  An Award of Stock subject to restrictions
requiring that such Stock be redelivered to the Company if specified conditions
are not satisfied.

             "SARs":  Rights entitling the holder upon exercise to receive cash
or Stock, as the Administrator determines, equal to a function (determined by
the Administrator using such factors as it deems appropriate) of the amount by
which the Stock has appreciated in value since the date of the Award.

             "Stock":  Common Stock of the Company, par value $ .001 per share.

             “Stock Option” shall mean the right to purchase shares from the
Company that is granted pursuant to this Plan.

             "Unrestricted Stock":  An Award of Stock not subject to any
restrictions under the Plan.

 

 